Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308, Capitol Station
Austin, Tx. 78711

January 30, 2015

Re: Request for Information; Disposition of Petition for
    Discretionary Review, PD 0951-96
    Appeal 04-94-00852-CR
    198th. District Court, Kerr County Texas

Styled:      Albert Nicolas
             v.

             The State of Texas

Dear Clerk, Court of Criminal Appeals of Texas:

By receipt, please provide me with the exact date that the above
referenced Petition for Discretionary Review was refused by this Court

Thank you in advance for your kind and prompt attention in this matter,




Albert Nicolas, Petitioner pro se
C.T. Terrell Unit, 635504
1300 FM 655
Rosharon, Tx. 77583


        RECEIVED IM
 ;0URT OF CRIMINALAPreAw
        r:o 0 4 2015